PER CURIAM.
Appellant, a guest passenger in a motor vehicle driven by another, brought this action for damages sustained in a collision resulting from the alleged negligent operation of a vehicle owned by appellee and operated by one to whom it had been entrusted. Appellee interposed the defenses of general denial and contributory negligence. From a jugment for appellee entered upon the jury’s verdict, this appeal is taken.
The sole point on appeal challenges the correctness of the trial court’s ruling denying appellants’ motion for a directed verdict on the issue of contributory negligence made after all evidence had been submitted and the case closed.
We have carefully reviewed the testimony and exhibits adduced at the trial and conclude that the question of appellants’ contributory negligence arises on a state of facts from which reasonable men might draw different conclusions, and was therefore properly submitted to the jury for its decision.1 Appellants having failed to demonstrate reversible error, the judgment appealed is affirmed.
Affirmed.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.

. Smart v. Masker, (Fla.App.1959) 113 So.2d 414; Bessett v. Hackett, (Fla. 1953) 66 So.2d 694; Budgen v. Brady, (Fla.App.1958) 103 So.2d 672.